Exhibit 10.1

 

[gpdpgpteb4xb000001.jpg]

 

[gpdpgpteb4xb000002.jpg] 

 

 

 

 

 

 

Biogen Swiss Manufacturing GmbH

Neuhofstrasse 30

6340 Baar

Switzerland

 

 

31 January 2019

 

 

Re: Amendment to License and Collaboration Agreement

 

 

Dear Sirs

 

We refer to the License and Collaboration Agreement dated 27 November 2017
between Alkermes Pharma Ireland Limited (“Alkermes”) and Biogen Swiss
Manufacturing GmBH (“Biogen”) (the “License”).  This letter is supplemental to
the License and amends Section 5.1.2 thereto as set out below.

 

Capitalised terms used in this letter shall have the same meaning as set out in
the License.

 

 

1.

Alkermes and Biogen hereby agree that, with effect from the date this letter is
signed by Biogen, the six (6) month period within which Alkermes and Biogen are
to negotiate the terms of a commercial supply agreement for the Manufacture of
Commercial Supplies shall be extended by a further period of two (2) months and
Section 5.1.2 of the License is hereby amended accordingly.

 

 

2.

Notwithstanding Section 14.3 of the License, this letter, the License and the
Exhibits referred to therein represent the entire agreement between the Parties
regarding their subject matter.

 

 

3.

This letter shall be governed by and construed in accordance with the laws of
the State of New York (other than its choice of law principles).

 

To indicate Biogen’s agreement to the above terms, please arrange for this
letter to be executed by a duly authorised officer of Biogen where indicated
below and return to us.

Yours faithfully

/s/ Kevin Brady

 

 

Alkermes Pharma Ireland Limited

 

 

Alkermes Pharma Ireland Limited. Registered in Ireland (company number 448848).
Connaught House, 1 Burlington Road, Dublin 4, Ireland, D04 C5Y6. Directors:
Shane Cooke – Chairman, Richard Pops (USA), Blair Jackson (USA), Kevin Brady,
Richie Paul

 

--------------------------------------------------------------------------------

[gpdpgpteb4xb000001.jpg]

 

 

 

 

 

 

Agreed and Accepted

 

BIOGEN SWISS MANUFACTURING GMBH  

By:

/s/ Fabrice Etienne

 

 

(Signature)

 

 

 

 

 

 

 

Name:

FABRICE ETIENNE

 

 

 

 

 

 

Title:

Head of External Manufacturing

 

 

 

 

 

 

Date:

31 Jan 2019

 

 

 

 

 

 

Alkermes Pharma Ireland Limited. Registered in Ireland (company number 448848).
Connaught House, 1 Burlington Road, Dublin 4, Ireland, D04 C5Y6. Directors:
Shane Cooke – Chairman, Richard Pops (USA), Blair Jackson (USA), Kevin Brady,
Richie Paul

 

 